REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach application’s limitation mobile aware code into the client side code of the web application, the mobile aware code providing to the client side code of the web application functionality simulating at least one user input feature of the web application that otherwise will not function for the web application on the mobile device by using an input feature of the mobile device whether viewed alone or in combination with one another.
 Markov et al. (US-PGPUB-NO: 2015/0278388 A1) teaches dynamically re-skinning a web user interface to enable the display of the user interface elements that map to the original web application interface. 
 Browne et al. (US-PAT-NO: 8,887,178 B1) teaches a messaging system used to facilitate communication between two or more native views via software development kits.
 Melnyk et al. (US-PGPUB-NO: 2008/0139191 A1) teaches optimization for webpages adapting to response data based on identification data and transmitting the adapted response data to a mobile device.
 Wu et al. (US-PGPUB-NO: 2013/0201155 A1) teaches determining the position of a pointer within a mobile device based on information other than from the user’s touching of the touchscreen. 
 Hundt et al. (US-PGPUB-NO: 2015/0215374 A1) teaches delivering an update for a web application via a delta file which includes indicia of a difference between a current version of the web application stored at the server and the last version of the web application provided to the computing device having an identifier associated with the client computing device. 
 Andrade et al. (US-PGPUB-NO: 2012/0240063 A1) teaches displaying web sites by a web browser in a mobile device wherein the website may be sectioned and zoomed-in to provide an enhanced web browser usability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193